                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




MELISSA T.,1                                                         Case No. 3:18-cv-00221-SU

                      Plaintiff,
                                                                                    OPINION
       v.                                                                         AND ORDER

COMMISSIONER of Social
Security,

                  Defendant.
_________________________________________

SULLIVAN, United States Magistrate Judge:

       Plaintiff Melissa T. brings this action pursuant to the Social Security Act (the “Act”), 42

U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of Social

Security (the “Commissioner”).     The Commissioner denied plaintiff Supplemental Security




1
 In the interest of privacy, these Findings and Recommendation use only the first name and initial
of the last name for non-governmental parties and their immediate family members.


Page 1 – OPINION AND ORDER
Income (“SSI”) under Title XVI of the Act. 42 U.S.C. § 1381 et seq. For the following reasons,

the Court REVERSES and REMANDS the Commissioner’s decision for further proceedings.

                              PROCEDURAL BACKGROUND

       Plaintiff protectively filed for SSI on January 9, 2014, alleging a disability onset date of

August 1, 2011. Tr. 390-97.2 Her claim was denied initially on May 7, 2014, and upon

reconsideration on July 18, 2014. Tr. 301-30. On September 24, 2014, plaintiff requested a

hearing, which was held by video on July 6, 2016, before Administrative Law Judge (“ALJ”)

Katherine Weatherly. Tr. 284-300, 344-47. Plaintiff appeared and testified at the hearing,

represented by counsel; a vocational expert (“VE”), Francene Geers, also testified. Id. On August

22, 2016, the ALJ issued a decision finding plaintiff not disabled under the Act and denying

benefits. Tr. 256-72. Plaintiff requested Appeals Council review, which was denied December 7,

2017. Tr. 1-6. Plaintiff then sought review before this Court.3

                                 FACTUAL BACKGROUND

       Plaintiff was born in 1982. Tr. 390. She experiences depression with agoraphobia, panic

disorder, posttraumatic stress disorder, conversion disorder, fibromyalgia, Sjogren’s syndrome,

periodic limb movement disorder, ocular migraines, bilateral patellar subluxation, and interstitial

cystitis. Tr. 61, 111, 127, 519, 533, 631, 808, 815, 905, 924. She has a daughter, and they live

with plaintiff’s mother. Tr. 287. Plaintiff completed high school through a correspondence course.

Tr. 288. Plaintiff has no work history. Tr. 294.

                                     LEGAL STANDARD




2
 “Tr.” cites are to the official transcript of the Administrative Record. (Docket Nos. 10, 11).
3
  The parties have consented to the jurisdiction of the Magistrate Judge pursuant to 28 U.S.C.
§ 636. (Docket No. 4).


Page 2 – OPINION AND ORDER
          The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). The court

must weigh “both the evidence that supports and detracts from the [Commissioner’s] conclusion.”

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). “Where the evidence as a whole can

support either a grant or a denial, [the court] may not substitute [its] judgment for the ALJ’s.”

Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) (citation omitted); see also Burch v.

Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005) (holding that the court “must uphold the ALJ’s

decision where the evidence is susceptible to more than one rational interpretation”). “[A]

reviewing court must consider the entire record as a whole and may not affirm simply by isolating

a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007)

(quotation omitted).

          The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must demonstrate

an “inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected . . . to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

          The Commissioner has established a five-step process for determining whether a person

is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920. First,

the Commissioner determines whether a claimant is engaged in “substantial gainful activity”; if

so, the claimant is not disabled. Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b).




Page 3 – OPINION AND ORDER
At step two, the Commissioner determines whether the claimant has a “medically severe

impairment or combination of impairments.”            Yuckert, 482 U.S. at 140-41; 20 C.F.R.

§§ 404.1520(c), 416.920(c).     A severe impairment is one “which significantly limits [the

claimant’s] physical or mental ability to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c) &

416.920(c). If not, the claimant is not disabled. Yuckert, 482 U.S. at 141. At step three, the

Commissioner determines whether the impairments meet or equal “one of a number of listed

impairments that the [Commissioner] acknowledges are so severe as to preclude substantial gainful

activity.” Id.; 20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed

disabled; if not, the analysis proceeds. Yuckert, 482 U.S. at 141.

          At this point, the Commissioner must evaluate medical and other relevant evidence to

determine the claimant’s “residual functional capacity” (“RFC”), an assessment of work-related

activities that the claimant may still perform on a regular and continuing basis, despite any

limitations his impairments impose. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),

416.945(b)-(c). At the fourth step, the Commissioner determines whether the claimant can

perform “past relevant work.” Yuckert, 482 U.S. at 141; 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the claimant can work, he is not disabled; if he cannot perform past relevant work, the burden

shifts to the Commissioner. Yuckert, 482 U.S. at 146 n.5. At step five, the Commissioner must

establish that the claimant can perform other work that exists in significant numbers in the national

economy. Id. at 142; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If the Commissioner

meets this burden, the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                     THE ALJ’S DECISION

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the application date. Tr. 261. At step two, the ALJ found that plaintiff had these severe




Page 4 – OPINION AND ORDER
impairments: fibromyalgia, Sjogren’s syndrome, mild periodic limb movement disorder, ocular

migraines, bilateral patellar subluxation, interstitial cystitis, conversion disorder, dysthymia, and

panic disorder. Id. At step three, the ALJ found that plaintiff did not have an impairment or

combination thereof that met or equaled a listed impairment. Tr. 262. The ALJ considered, inter

alia, Listings 12.04 (Affective Disorders) and 12.06 (Anxiety-Related Disorders). The ALJ then

found that plaintiff had the RFC to perform sedentary work, with certain physical, cognitive, and

social restrictions. Tr. 264. In making this determination, the ALJ gave “no weight” to the

opinions of Heather Holmes, M.D.,4 plaintiff’s treating primary care physician; Laura Schaben,

M.D., plaintiff’s treating neurologist; and William Herz, M.D., plaintiff’s treating psychiatrist; and

gave “limited weight” to the opinions of consultative examining neuropsychologist William

Trueblood, Ph.D. Tr. 268-69. The ALJ also found plaintiff’s symptom testimony “not entirely

consistent” with the medical evidence and other evidence of record. Tr. 265. At step four, the

ALJ found that plaintiff had no past relevant work. Tr. 271. At step five, the ALJ found that

plaintiff could adjust to jobs that exist in significant numbers in the national economy, including

board assembler, addresser, and patcher. Tr. 271-72. The ALJ thus found plaintiff not disabled

under the Act and not entitled to benefits. Tr. 272.

                                            ANALYSIS

       Plaintiff argues that the ALJ erred in four ways: (1) failing to find that plaintiff met the

listed impairments for Listings 12.04 and 12.06;5 (2) improperly rejecting the medical opinions of




4
  The ALJ erroneously refers to Dr. Holmes as “Heather Holmes, Ph.D.” Tr. 269.
5
  Although plaintiff alleges ALJ error as to Listing 12.07 (Somatoform Disorders), the ALJ did not
address Listing 12.07 in her decision, and it does not appear from the Record that plaintiff ever
asserted disability under Listing 12.07 during the administrative process, and instead raised it for
the first time in her briefing before the Court. The Court thus only considers Listings 12.04 and
12.06.


Page 5 – OPINION AND ORDER
Drs. Holmes, Schaben, Trueblood, and Herz; (3) improperly discounting plaintiff’s testimony; and

(4) failing to include all of plaintiff’s limitations in the RFC and VE hypothetical questions. The

Court finds that the ALJ erred in each of these regards.

I.     Step Three Listings

       At step three, the ALJ found that plaintiff did not satisfy certain disability listing criteria,

including Listing 12.04 (Affective Disorders) and 12.06 (Anxiety-Related Disorders). The ALJ

found that plaintiff did not meet the listings’ “paragraph B” criteria because she had only mild or

moderate restrictions, and no extended episodes of decompensation. Tr. 262-63. The ALJ found

that plaintiff also did not meet the listings’ “paragraph C” criteria. Tr. 263-64. Plaintiff argues

that the ALJ’s findings entail that she meets the listings’ paragraph A criteria, and that Dr.

Trueblood and Herz’ assessments entail that she meets the listings’ paragraph B criteria.

       “To meet a listed impairment, a claimant must establish that he or she meets each

characteristic of a listed impairment relevant to his or her claim.” Tackett v. Apfel, 180 F.3d 1094,

1099 (9th Cir. 1999) (italics omitted). For a claimant to show that his impairment matches a listing,

it must meet all of the specified medical criteria; an impairment that manifests only some of those

criteria, no matter how severely, does not qualify. Sullivan v. Zebley, 493 U.S. 521, 530 (1990)

(footnotes and citations omitted), superseded by statute on other grounds as stated in Kennedy v.

Colvin, 738 F.3d 1172, 1174 (9th Cir. 2013)

       For a claimant to qualify for benefits by showing that his unlisted impairment, or
       combination of impairments, is “equivalent” to a listed impairment, he must present
       medical findings equal in severity to all the criteria for the one most similar listed
       impairment.

Sullivan, 493 U.S. at 530-31. A determination of medical equivalence must rest on objective

medical evidence. See Lewis v. Apfel, 236 F.3d 503, 513-14 (9th Cir. 2001); Tackett v. Apfel, 180

F.3d 1094, 1100 (9th Cir. 1999) (“Medical equivalence must be based on medical findings. A



Page 6 – OPINION AND ORDER
generalized assertion of functional problems is not enough to establish disability at step three.”

(quotation omitted)); 20 C.F.R. § 404.1529(d)(3) (“In considering whether your symptoms, signs,

and laboratory findings are medically equal to . . . a listed impairment, we will look to see whether

your symptoms, signs, and laboratory findings are at least equal in severity to the listed criteria.

However, we will not substitute your allegations of pain or other symptoms for a missing or

deficient sign or laboratory finding to raise the severity of your impairment(s) to that of a listed

impairment.”). “The mere diagnosis of an impairment listed in Appendix 1 is not sufficient to

sustain a finding of disability.” Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985). Instead, all

the specified medical criteria must be met or equaled. Id. at 1550.

       Plaintiff’s argument as to why she meets Listings 12.046 and 12.067 rely on Dr. Trueblood

and Herz’ opinions. Plaintiff argues that Dr. Trueblood’s December 6, 2012, Mental Residual

Function Capacity Report assessed marked limitations in the first two paragraph B criteria,

activities of daily living and social functioning, Tr. 635; and that Dr. Herz’ May 28, 2014, Medical

Source Statement assessed marked limitations in the second and third paragraph B criteria, social

functioning, and concentration, persistence, or pace, Tr. 853-854. Plaintiff argues that because the

Court should credit these opinions as true, the Court should find that plaintiff meets the listings.

As discussed below, the ALJ erred in assessing Drs. Trueblood’s and Herz’ opinions. The ALJ

must thus reassess on remand whether plaintiff fulfills the criteria of Listings 12.04 and 12.06.




6
  Former listing 12.04, Affective Disorders, in effect December 18, 2007, through September 28,
2016.        20 C.F.R. Part 404, Subpt. P, App. 1, § 12.04; archived at
https://secure.ssa.gov/poms.nsf/lnx/0434132009; see also Jenkins v. Astrue, 815 F. Supp. 2d 1145,
1153 (D. Or. 2011).
7
   Former listing 12.06, Anxiety-Related Disorders, in effect December 18, 2007, through
September 28, 2016.        20 C.F.R. Part 404, Subpt. P, App. 1, § 12.06; archived at
https://secure.ssa.gov/poms.nsf/lnx/0434132009; see also Evenhus v. Astrue, 815 F. Supp. 2d
1154, 1159 (D. Or. 2011).


Page 7 – OPINION AND ORDER
See, e.g., Tammy L.O. v. Commissioner, No. 3:17-cv-774-SI, 2018 WL 3090196, at *15 (D. Or.

June 20, 2018). Nonetheless, as discussed below, it would not be proper for the Court to credit as

true those physicians’ opinions at this stage of review, and so it cannot be determined as a matter

of law at this stage that plaintiff meets these listings.

        The ALJ erred her step three findings, and must reconsider whether plaintiff meets Listings

12.04 and 12.06 after reassessing Drs. Trueblood’s and Herz’ opinions.

II.     Treating and Examining Medical Opinions

        The ALJ gave no weight to the medical opinions of Drs. Holmes, Schaben, and Herz, and

limited weight to those of Dr. Trueblood. Tr. 268-69. Plaintiff argues that the ALJ relied on

improper legal standards and insufficient evidence in weighing those opinions.

        The weight given to the opinion of a physician depends on whether the physician is a

treating, examining, or nonexamining physician. Holohan v. Massanari, 246 F.3d 1195, 1202 (9th

Cir. 2001) (citing 20 C.F.R. § 404.1527). If a treating or examining physician’s opinion is not

contradicted by another physician, the ALJ may only reject it for clear and convincing reasons. Id.

(treating physician); Widmark v. Barnhart, 454 F.3d 1063, 1067 (9th Cir. 2006) (examining

physician). Even if it is contradicted by another physician, the ALJ may not reject the opinion

without providing specific and legitimate reasons supported by substantial evidence in the record.

Orn, 495 F.3d at 632; Widmark, 454 F.3d at 1066. “An ALJ can satisfy the ‘substantial evidence’

requirement by setting out a detailed and thorough summary of the facts and conflicting clinical

evidence, stating his interpretation thereof, and making findings.” Garrison v. Colvin, 759 F.3d

995, 1012 (9th Cir. 2014) (quotation omitted).




Page 8 – OPINION AND ORDER
       A.      Dr. Holmes

       Heather Holmes, M.D., had been plaintiff’s treating primary care physician since at least

October 2014. Tr. 831. In April 2016, Dr. Holmes took over plaintiff’s medication management

from Dr. Herz. 925-927. Dr. Holmes completed a “Functional Limits Assessment” form for the

Oregon Department of Human Services on November 28, 2014, in which she opined that plaintiff

could not participate in work activities for at least one year. Tr. 830. She also wrote, in three

letters, that plaintiff’s psychiatric conditions, along with her other medical conditions, precluded

her from maintaining employment and impaired her ability to perform activities of daily living.

Tr. 831, 832, 933.

       The ALJ gave Dr. Holmes’ opinions “no weight” because they were “inconsistent with the

conservative treatment of [plaintiff’s] mental impairments” and inconsistent with treatment

records containing observations of normal mood and affect. Tr. 269.8 These are not specific,

legitimate reasons to assign Dr. Holmes’ opinions no weight. The ALJ did not explain how

plaintiff’s treatment was “conservative,” and to the contrary, the record shows aggressive

treatment of mental impairments. Plaintiff has pursued individual and group counseling. Tr. 15,

103, 114. Plaintiff’s doctors have worked extensively to adjust plaintiff’s multiple medications to

manage her mental symptoms, while also managing pain and physical symptoms. E.g., Tr. 111,

113, 619, 833, 850, 925. Plaintiff has undergone numerous laboratory workups, surgeries, and

diagnosing testing. E.g., 486, 489, 493-94, 537-38, 746, 754-55, 756-57, 761-62, 783-84, 791-93,

794, 796, 802-03, 860-61, 878, 889-90, 940-44. The ALJ herself discussed many of these

approaches to treatment. Tr. 265-69. The record does not reflect a history of conservative




8
  “I note that the claimant’s ability to handle work situations is based solely upon her own
complaints and not work experience, as the claimant testified that she has never worked.” Tr. 269.


Page 9 – OPINION AND ORDER
treatment. See Tammy L.O. v. Comm’r, No. 3:17-cv-774-SI, 2018 WL 3090196, at *13 (D. Or.

June 20, 2018). As to purported mood and affect, the ALJ has neglected numerous instances where

plaintiff’s observed mood was anxious or depressed. E.g., Tr. 110, 135, 150, 167, 535, 834, 847,

851, 861, 923, 926. Further, the ALJ may not isolate instances of some minor improvement, or of

assorted days where plaintiff was not expressing her mental impairments facially, and ignore an

overall, longstanding history of psychological impairment. See Ghanim v. Colvin, 763 F.3d 1154,

1164 (9th Cir. 2014) (holding that ALJ may not cherry-pick isolated instances of improved

psychological symptoms when the record as a whole reflects longstanding psychological

disability).

        Further, an “ALJ’s general assertion that [a] doctor’s opinion ‘is not consistent with the

record as a whole and is internally inconsistent,’ and that plaintiff followed a conservative course

of treatment, do not rise to the level of specific and legitimate reasons for rejecting the opinion of

a treating medical source.” Hill v. Berryhill, No. 6:16-cv-02387-AA, 2018 WL 588998, at *4 (D.

Or. Jan. 25, 2018) (quoting Garrison, 759 F.3d at 1012). “The ALJ’s rationales amount to

‘boilerplate language that fails to offer a substantive basis’ for an ALJ’s conclusion, and is not a

permissible basis for rejecting a medical source opinion.” Id. (quoting Garrison, 759 F.3d at 1012-

13).

        Additionally, although a plaintiff following a conservative course of treatment is a
        specific and legitimate reason for doubting that plaintiff’s subjective symptom
        testimony, it is not a reason to give little weight to a medical source opinion, unless
        the ALJ also proves the medical source opinion was based primarily on the
        plaintiff’s subjective testimony.

Id. (citation omitted); Tomasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)).

        The ALJ did not give sufficient, valid for discounting Dr. Holmes’ opinions, much less for

assigning them “no weight.”




Page 10 – OPINION AND ORDER
       B.      Dr. Schaben

       Dr. Laura Schaben had been plaintiff’s treating neurologist since at least October 2012.

Tr. 818. Dr. Schaben opined in a March 20, 2015, letter that plaintiff’s combined neurological and

psychiatric conditions rendered “total disability.” Tr. 808. As with Dr. Holmes, the ALJ gave Dr.

Schaben’ opinions “no weight” because they were “inconsistent with the conservative treatment

of [plaintiff’s] mental impairments” and inconsistent with treatment records containing repeated

observations of normal mood and affect. Tr. 269. The ALJ stated that Dr. Schaben’s opinions

were inconsistent with treatment notes regarding plaintiff “doing well” as to migraine headaches

and receiving “good benefits” from fibromyalgia medication. Id.

       As with Dr. Holmes’ opinions with regard to purported “conservative” treatment and

inconsistencies with observations of normal mood and affect, these are not legitimate reasons for

discounting Dr. Schaben’s opinions. Likewise, the ALJ may not isolate two instances of plaintiff’s

“doing well” as to migraines and receiving “good benefits” regarding fibromyalgia medications as

a basis to discount a treating physician’s opinion. See Garrison, 759 F.3d at 1017. These instances

are also contradicted by many treatment notes noting the opposite. E.g., Tr. 17, 802-03, 818-19,

820-22, 823-24, 825-26, 827-29, 919-920. The ALJ did not give sufficient, valid reasons for

discounting Dr. Schaben’s opinions.

       C.      Dr. Herz

       William Herz, M.D., began as plaintiff’s treating psychiatrist by at least March 2014. Tr.

840. On May 28, 2014, Dr. Herz completed a “Medical Source Statement of Ability to Do Work-

Related Activities (Mental)” that assessed “marked” limitations in plaintiff’s ability to understand,

remember, and carry out instructions, in social interactions, and in responding to changes in the

work setting. Tr. 853-55. Dr. Herz also completed a “Functional Limits Assessment” form for




Page 11 – OPINION AND ORDER
Oregon Department of Human Services on November 20, 2014, in which he opined that plaintiff

could not participate in work activities for at least one year. Tr. 862. The ALJ gave Dr. Herz’

opinions “no weight,” because they were based primarily on plaintiff’s “self-reported limitations,”

were inconsistent with plaintiff’s self-reported activities, and were inconsistent with treatment

records observing normal mood and affect. Tr. 268

       These are not valid reasons to discount Dr. Herz’ opinions. First, they were not based

“primarily” on plaintiff’s self-reports, but also cited, e.g., Dr. Herz’ in-person observations of

plaintiff, reports from other medical providers, and information from family members. Tr. 113,

121-23, 124-127, 837-39, 841-44, 846-49, 850-52. Further, in psychiatry, “[d]iagnoses will

always depend in part on the patient’s self-report, as well as on the clinician’s observations of the

patient. But such is the nature of psychiatry.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.

2017). A psychiatrist’s “partial reliance on [a plaintiff’s] self-reported symptoms is thus not a

reason to reject his opinion.” Id.9 Further, as discussed, the ALJ may not isolate instances for

improved mood as a basis to reject a physician’s opinion.

       D.      Dr. Trueblood

       Neuropsychologist William Trueblood, Ph.D., completed a “Neuropsychological

Screening Examination Report” on December 6, 2012, for the state Department of Human

Services. Tr. 621-32. He also completed a “Mental Residual Function Capacity Report” and

“Rating of Impairment Severity Report,” the latter of which assessed marked limitations in



9
  The ALJ also stated that reports of plaintiff’s social limitations were contradicted by her
participation in group therapy. This comparison is completely inapposite. The ability to
participate in a structured, facilitated, therapeutic environment whose very purpose may be to
enable interpersonal interaction among those who otherwise find it extremely difficult says nothing
about social capabilities in other contexts, especially in a work setting. See Hills v. Comm’r, No.
6:14-cv-01614-CL, 2015 WL 13730937, at *10 (D. Or. Dec. 10, 2015), report and
recommendation adopted, 2016 WL 738757 (Feb. 23, 2016).


Page 12 – OPINION AND ORDER
activities of daily living and in social functioning; assessed moderate limitations in concentration,

persistence, or pace; and found three episodes of decompensation. Tr. 633-36. The ALJ gave Dr.

Trueblood’s opinions “limited weight,” due to conservative treatment of plaintiff’s mental

impairments, and inconsistencies with his observations and narrative summary.

       These are not valid reasons to discount Dr. Trueblood’s testimony. The fact that plaintiff’s

treatment has been far from conservative is discussed above. As for the ALJ’s additional reasons

for discounting Dr. Trueblood’s opinions, they also fail. The ALJ’s conclusory statement that Dr.

Trueblood’s opinions are inconsistent with his observations and narrative testimony gives no

explanation or examples beyond that conclusion. Although Dr. Trueblood did end his report with

a check-the-box form, that form was based on the preceding eleven pages of written report,

including the administration of multiple tests, so the opinions cannot be faulted merely for

summarizing the conclusions with a check-the-box form. The “Mental Residual Function Capacity

Report” and “Rating of Impairment Severity Report” provide narrative explanations for rating the

degree of plaintiff’s limitations. Tr. 633-36.

                                          *      *       *

       The ALJ did not provide sufficient, legitimate reasons for discounting the opinions of Drs.

Holmes, Schaben, Herz, or Trueblood. On remand, the ALJ shall reassess these doctors’ opinions

in accordance with the appropriate legal standards, and with the above.

III.   Plaintiff’s Symptom Testimony

       The ALJ found that, although plaintiff’s impairments could reasonably be expected to

cause her alleged symptoms, her testimony concerning the intensity, persistence, and limiting

effects of those symptoms was “not entirely consistent with the medical evidence and other




Page 13 – OPINION AND ORDER
evidence in the record.” Tr. 265. Plaintiff argues that the ALJ erred in giving only generic reasons

to justify discounting her testimony, and in mischaracterizing the evidence.

       When deciding whether to accept the subjective symptom testimony of a claimant, the ALJ

must perform a two-stage analysis. First, the claimant must produce objective medical evidence

of one or more impairments which could reasonably be expected to produce some degree of

symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The claimant is not

required to show that the impairment could reasonably be expected to cause the severity of the

symptoms, but only to show that it could reasonably have caused some degree of the symptoms.

Id. In the second stage of the analysis, the ALJ must assess the claimant’s testimony regarding the

severity of the symptoms. Id. The ALJ must specifically identify the testimony he does not credit

and must explain what evidence undermines the testimony. Holohan v. Massanari, 246 F.3d 1195,

12028 (9th Cir. 2001). General findings are insufficient to support an adverse determination; the

ALJ must rely on substantial evidence. Id. In order to discredit a plaintiff’s testimony regarding

the degree of impairment, the ALJ must make a “determination with findings sufficiently specific

to permit the court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony.”

Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002). The ALJ may consider many factors in

weighing a claimant’s subjective testimony, including

       ordinary techniques of credibility evaluation, such as the claimant’s reputation for
       lying, prior inconsistent statements concerning the symptoms, and other testimony
       by the claimant that appears less than candid; (2) unexplained or inadequately
       explained failure to seek treatment or to follow a prescribed course of treatment;
       and (3) the claimant’s daily activities.

Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). “If the ALJ’s finding is supported by

substantial evidence, the court may not engage in second-guessing.” Tommasetti v. Astrue, 533

F.3d 1035, 1039 (9th Cir. 2008) (quotation omitted).




Page 14 – OPINION AND ORDER
       The ALJ’s statement that plaintiff’s testimony regarding symptoms was not “entirely

explained by the medical evidence and other evidence in the record,” Tr. 265, is a generic

conclusion that does not suffice to explain how the testimony is purportedly inconsistent with the

evidence. The ALJ did not offer any specifics of inconsistencies as to the record or to the

testimony, or explain this conclusion. The ALJ only broadly referred to her recitation of the

medical evidence, without tying that summary to this specific conclusion. This is insufficient to

reach a finding of inconsistency regarding symptom testimony. See Brown-Hunter v. Colvin, 806

F.3d 487, 489 (9th Cir. 2015).

       Elsewhere in the ALJ’s decision, she makes certain assertions that could be interpreted as

reasons to find inconsistencies regarding the testimony. Tr. 270. However, to go beyond the ALJ’s

statements and attempt to graft an interpretation of these remarks that corresponds to the ALJ’s

earlier conclusion regarding symptom testimony would go beyond the Court’s proper role in

evaluating an administrative decision. The Court may not substitute its conclusions for the ALJ’s,

nor speculate on the grounds for the ALJ’s conclusions. See Treichler v. Commissioner, 775 F.3d

1090, 1103 (9th Cir. 2014). Even so, these passing remarks would not be competent to find

plaintiff’s testimony inconsistent with the record. Although plaintiff homeschooled her daughter,

plaintiff’s mother did the vast majority of caring for the daughter (“80% of time,” Tr. 420). The

fact that plaintiff engages in such limited activities as playing with her daughter, tending to

chickens, and shopping for groceries does not contradict plaintiff’s testimony. See Vertigan v.

Halter, 260 F3d 1044, 1050 (9th Cir. 2001). “One does not need to be utterly incapacitated in

order to be disabled.” Id. (quotation omitted). Plaintiff’s activities are also interrupted by frequent

naps, as the ALJ noted. Tr. 265.




Page 15 – OPINION AND ORDER
       Thus, the ALJ erred by failing to provide specific grounds, based on substantial evidence,

for discounting plaintiff’s symptom testimony.

IV.    Residual Functional Capacity

       Between steps three and four, the ALJ determined that plaintiff had the RFC to perform

sedentary work with certain physical, cognitive, and social limitations. Tr. 264. Plaintiff argues

that, in light of the above alleged ALJ errors, the ALJ failed to assess all of plaintiff’s limitations,

and thus to include them in the RFC.

       The RFC “is an assessment of an individual’s ability to do sustained work-related physical

and mental activities in a work setting on a regular and continuing basis.” SSR 96-8p, at *1, 1996

WL 374184 (July 2, 1996).         The “RFC is what one can still do despite one’s limitations.”

Garrison, 759 F.3d at 1011 (alteration, quotation omitted) (citing 20 C.F.R. § 416.945(a)(1)).

“The RFC assessment must be based on all of the relevant evidence in the case record,” including

medical evidence, lay witness statements, and the effects of plaintiff’s symptoms. SSR 96-8p, at

*5 (emphasis in original). “The RFC assessment must include a discussion of why reported

symptom-related functional limitations and restrictions can or cannot reasonably be accepted as

consistent with the medical and other evidence.” Id., at *7. The ALJ must consider the “total

limiting effects” of all of the medically determinable impairments, both “severe” and “non-

severe,” in determining the plaintiff’s RFC, including the effect of pain. 20 C.F.R. §§ 404.1545(e),

416.945(e).    The ALJ is responsible for translating the claimant’s medical conditions into

functional limitations in the RFC. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir.

2008). Ultimately, the RFC is sufficient if it is “consistent with restrictions identified in the

medical testimony.” Id.




Page 16 – OPINION AND ORDER
       For the same reasons that the ALJ erred in assessing the physicians’, and plaintiff’s,

testimony, the ALJ erred in assessing the RFC. On remand, the ALJ must reassess plaintiff’s RFC

after reevaluating this evidence.

V.     Vocational Expert Hypothetical Questions

       At the hearing, the ALJ posed multiple questions to the VE regarding a hypothetical

individual with the limitations the ALJ had assessed plaintiff as having, and asked whether jobs

existed in the national economy for such an individual, considering plaintiff’s age, education, work

experience, and RFC. Tr. 271, 294-98. Based thereon, the ALJ held that plaintiff was capable of

successfully adjusting to other jobs that existed in significant numbers in the national economy.

Tr. 272. Plaintiff argues that, in light of the above alleged ALJ errors, the ALJ failed to assess all

of plaintiff’s limitations, and thus to include them in the VE hypothetical questions.

       When a claimant establishes that he is unable to perform past relevant work, the burden

shifts to the Commissioner to prove that the claimant is capable of successfully transitioning to an

alternate job within his RFC that exists in significant numbers in the national economy. Rodriguez

v. Bowen, 876 F.2d 759, 761 (9th Cir. 1989). To meet this burden, the ALJ may rely on VE

testimony, but the hypothetical posed to the VE must consider all of the claimant’s limitations

supported by the record. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2005). The

hypothetical must be “accurate, detailed, and supported by the medical record.” Tackett, 180 F.3d

at 1101. “If a hypothetical fails to reflect each of the claimant’s limitations supported by

‘substantial evidence,’ the expert’s answer has no evidentiary value.” Osenbrock v. Apfel, 240

F.3d 1157, 1167 (9th Cir. 2001) (citation omitted). An ALJ is not required to incorporate

limitations based on properly discounted evidence. Batson, 359 F.3d at 1197. The hypothetical

need only include credible limitations “based on medical assumptions supported by substantial




Page 17 – OPINION AND ORDER
evidence in the record.” Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001). A plaintiff

cannot show a step five error merely by restating arguments that the ALJ improperly discounted

certain testimony, when the ALJ did not so err. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-

76 (9th Cir. 2008).

       Because the ALJ improperly discounted the physicians’ and plaintiff’s opinions and

testimony, formed an invalid RFC as a result, and must reassess that evidence, the ALJ must also

reassess the VE hypothetical questions, and receive answers to those questions from a VE that

reflect a proper evaluation of the record. See Osenbrock, 240 F.3d at 1163; Stillwater v.

Commissioner, 361 F. App’x 809, 812 (9th Cir. 2010). On remand, the ALJ must reassess the VE

hypothetical questions after reevaluating this evidence and the RFC.

VI.    Remedy

       It lies within the district court’s discretion whether to remand for further proceedings or to

order an immediate award of benefits. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000).

“Remand for further administrative proceedings is appropriate if enhancement of the record would

be useful. Conversely, where the record has been developed fully and further administrative

proceedings would serve no useful purpose, the district court should remand for an immediate

award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004) (citation and italics

omitted). This “credit-as-true” rule has three steps: first, the court “ask[s] whether the ALJ has

failed to provide legally sufficient reasons for rejecting evidence, whether claimant testimony or

medical opinion”; second, if the ALJ has erred, the court “determine[s] whether the record has

been fully developed, whether there are outstanding issues that must be resolved before a

determination of disability can be made, and whether further administrative proceedings would be

useful”; and third, if the court “conclude[s] that no outstanding issues remain and further




Page 18 – OPINION AND ORDER
proceedings would not be useful,” it may “find[] the relevant testimony credible as a matter of law

. . . and then determine whether the record, taken as a whole, leaves not the slightest uncertainty

as to the outcome of the proceeding.” Treichler v. Comm’r, 775 F.3d 1090, 1100-01 (9th Cir.

2014) (quotations, citations, and alterations omitted). The court may then “remand to an ALJ with

instructions to calculate and award benefits.” Garrison, 759 F.3d at 1020. If, “even though all

conditions of the credit-as-true rule are satisfied, an evaluation of the record as a whole creates

serious doubt that a claimant is, in fact, disabled,” the court should remand for further proceedings.

Garrison, 759 F.3d at 1021.

       The ALJ erred in her assessment of the physicians’ opinions and plaintiff’s testimony,

evaluation of the listings’ criteria, and formulation of the RFC and VE hypothetical questions.

However, outstanding issues remain regarding a determination of disability on each of these issues,

and further proceedings would be useful to determine the weight to given these statements and

opinions. Remand for an immediate award of benefits is not justified in this case, and the Court

instead remands for further administrative proceedings.

                                          CONCLUSION

       For these reasons, and pursuant to 42 U.S.C. § 405(g), Sentence Four, the Court

REVERSES and REMANDS the Commissioner’s decision for further administrative proceedings

consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 14th day of February, 2019.


                                                      /s/ Patricia Sullivan
                                                      PATRICIA SULLIVAN
                                                      United States Magistrate Judge




Page 19 – OPINION AND ORDER
